Citation Nr: 1210879	
Decision Date: 03/26/12    Archive Date: 04/05/12

DOCKET NO.  08-23 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for a bilateral knee disability has been received.

2.  Entitlement to a rating in excess of 20 percent for idiopathic scoliosis of the lumbar spine.

3.  Entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for additional disability as the result of care for a left ankle fracture at a VA medical facility.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to May 1985.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2007 rating decision in which the RO declined to reopen a claim for service connection for a bilateral knee disability, denied a rating in excess of 20 percent for idiopathic scoliosis of the lumbar spine, and denied compensation pursuant to the provisions of 38 U.S.C.A. § 1151, for additional disability as the result of care for a left ankle fracture at a VA medical facility.  In September 2007, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in July 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2008.

In December 2008, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of the hearing is of record.

The Board's decision addressing the petition to reopen a claim for service connection for a bilateral knee disability is set forth below. The claim for higher rating for idiopathic scoliosis of the lumbar spine and the claim compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for additional disability as the result of care for a left ankle fracture at a VA medical facility are addressed in the remand following the order; these matters are being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant when further action, on her part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished. 

2.  In November 2001, the RO denied the Veteran's petition to reopen a claim for service connection for a bilateral knee disability; although notified of the denial in a letter that same month, the Veteran did not initiate an appeal.

3.  No new evidence associated with the claims file since the November 2001 rating decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for a bilateral knee disability or raises a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The November 2001 rating decision in which the RO declined to reopen a claim for service connection for a bilateral knee disability is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  As new and material evidence has not been received, the criteria for reopening the claim for service connection for a bilateral knee disability are not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011) (as in effect for claims filed on and after August 29, 2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.                  § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  With respect to requests to reopen previously denied claims, a claimant must be notified of both what is needed to reopen the claim and what is needed to establish the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Dingess, 19 Vet. App. at 473; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

With respect to the Veteran's petition to reopen the claim for service connection for a bilateral knee disability, a March 2007 pre-rating letter provided notice to the Veteran regarding what information and evidence was needed to substantiate the petition to reopen her claim for service connection for a bilateral knee disability, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the need for the Veteran to advise VA of and to submit any further evidence that is relevant to the claim.  Consistent with Kent, this letter also explained what constituted new and material evidence to reopen the claim for service connection.  This letter also provided general information concerning VA's assignment of  disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  Hence, the March 2007 letter meets Pelegrini's and Dingess/Hartman's content of notice requirements, as well as the VCAA's timing of notice requirement

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.   Pertinent medical evidence associated with the claims file consists of service, VA medical records, and private medical records.  Also of record and considered in connection with the appeal is the transcript of the Veteran's December 2010 DRO hearing, as well as various written statements provided by the Veteran, and by her representative on her behalf.  The Board notes that no further RO action, prior to appellate consideration of the claim herein decided, is required.  
The Board acknowledges that the Veteran was not provided with a VA examination in connection with  her claim to reopen.  Under 38 C.F.R. § 3.159(c)(4)(iii) (2011), 
however, providing a VA examination in a new and material evidence claim can only be considered if new and material evidence is actually presented or secured.  Because the Board herein finds that new and material evidence to reopen the claim 
has not been received,  a VA examination, at this juncture, is not warranted.

In summary, the duties imposed by the VCAA have been considered and satisfied.   Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided.  See Mayfield v. Nicholson, 20 Vet. App. at 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Claim to Reopen

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
 
The Veteran's claim for service connection for a right knee disability was originally denied in a December 1986 rating decision, wherein the RO found that right knee pain was an acute condition in service with no residuals shown.  The Veteran's claim for service connection for a left knee disability was originally denied in a March 2000 rating decision, wherein the RO determined that the Veteran's claim was not well-grounded, as there were no findings of a chronic left knee disability in service or following service.  The record reflects that the Veteran's claim for service connection for a right knee disability was considered and denied on several occasions since the original December 1986 rating decision, and most recently, in November 2001, the RO declined to reopen a claim for service connection for a bilateral knee disability, concluding that new and material evidence had not been received.

The pertinent evidence then of record included the Veteran's service treatment records, which reflect complaints of knee pain in July 1982, with no objective findings, and right knee pain in August and September 1982, with negative x-ray findings.  There was no knee abnormality of either knee found on discharge.  Also of record were VA outpatient treatment records reflecting complaints of bilateral knee pain in February 2001, as well as a June 2001 VA examination indicating that the Veteran related a history of knee pain beginning in service, and assigning a diagnosis of bilateral patellofemoral syndrome.

Although notified of the denial in a November 2001 letter, the Veteran did not initiate an appeal of the November 2001 RO decision.  See 38 C.F.R. § 20.200.  The RO's November 2001 denial of the claim is therefore final as to the evidence then of record.

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran requested that VA reopen the previously-denied claim for service connection in February 2007.  Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 
(1996).  Here, the last final denial of the claim is the November 2001 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Pertinent evidence added to the claims file consists of additional VA outpatient treatment records, copies of service treatment records already of record, records from private physician Dr. S., records from Rocky Hill Veterans' Home, a transcript of the Veteran's December 2010 DRO hearing, and additional lay statements.

Continued VA outpatient treatment records, records from Rocky Hill, and records from the Veteran's private treating physician, Dr. S., document complaints of bilateral knee pain.  A July 2004 x-ray of the left knee was negative.  

As reflected in various statements by the Veteran and her representative, and in the Veteran's December 2010 DRO hearing testimony, the Veteran has continued to allege that her bilateral knee disability had its onset in service and has continued since service.  

As the above-described medical evidence had not previously been considered by agency adjudicators, and is not cumulative or redundant of evidence previously of record, it is "new." However, this evidence is not "material" for purposes of reopening the claim for service connection for a bilateral knee disability.   While noting complaints and treatment for bilateral knee pain, none of this evidence includes any medical opinion or comment indicating that any current bilateral knee disability had its onset in service, or is otherwise medically-related to service.  As such, the newly-received medical evidence does not relate to an unestablished fact necessary to substantiate the claim for service connection for a bilateral knee disability-here, a medical nexus to service-or raise a reasonable possibility of substantiating the claim.

As for the lay statements provided by the Veteran and by her representative, on her behalf, the Board notes that the assertions reflected therein appear to reiterate assertions previously made in connection with the Veteran's previous claims for service connection.  Even if new, however, the Board points out that, while the Veteran is certainly competent to report her current symptoms of pain and the onset of these symptoms, as laypersons without the appropriate medical training and expertise, neither the Veteran nor her representative is competent to render a probative (i.e., persuasive) opinion on a medical matter such as whether the Veteran's bilateral knee disability is related to service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is generally not capable of opining on matters requiring medical knowledge).  Therefore, where, as here, resolution of the appeal turns on a medical matter that cannot be established by lay evidence, unsupported lay statements, even if new, cannot serve as a predicate to reopen a previously disallowed claim.  See Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for a bilateral knee disability are not met, and that the RO's November 2001 denial of the claim to reopen a claim for service connection for a bilateral knee disability remains final.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen this finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

As new and material evidence to reopen the claim for service connection for a bilateral knee disability has not been received, the appeal, as to this matter, is denied.


REMAND

The Board's review of the claims file reveals that further RO action on the remaining claims for higher rating for idiopathic scoliosis of the lumbar spine and for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for additional disability resulting from care for a left ankle fracture received at a VA medical facility is warranted.

The VA last examination pertinent to the Veteran's lumbar spine disability was conducted in January 2007.  Since that time the Veteran has submitted a statement indicating that her back disability has deteriorated and that her range of motion has decreased since her last evaluation. 

The Board finds that, in view of allegations and evidence of the Veteran's lumbar spine disability since the January 2007 examination, the Board finds that more contemporaneous medical findings are needed to evaluate the idiopathic scoliosis of the lumbar spine that is the subject of this appeal.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination); and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).

With respect to the Veteran's claim for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for additional disability as the result of care for a left ankle fracture at a VA medical facility, the Board notes that compensation under 38 U.S.C.A. § 1151 is awarded for a veteran's qualifying additional disability in the same manner as if such additional disability was service connected.  A qualifying disability is one which is not the result of a veteran's willful misconduct, and which was caused by hospital care, medical or surgical treatment, or examination furnished her under any law administered by VA, by a VA employee or in a VA facility as defined in 38 U.S.C.A. § 1701(3)(A), and the proximate cause of the disability was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  See 38 U.S.C.A. § 1151(a).

In determining whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the Veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b).   To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability.  Merely showing that a Veteran received care or treatment and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused the Veteran's additional disability, it must be shown that the medical treatment caused the additional disability, and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or VA furnished the medical treatment without the Veteran's informed consent (in accordance with 38 C.F.R. § 17.32).  Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each case to be determined based on what a reasonable health care provider would have foreseen. 38 U.S.C.A. § 1151; 38 C.F.R. § 3.361(d).

In this case, the Veteran alleges that she was misdiagnosed at the West Haven VA Medical Center (VAMC) in May 2006, when she initially sought treatment for a left ankle disability.  She reported that the initial treating physician indicated to her that she only sprained her ankle.  After a week of walking on her ankle, she returned to the VAMC due to increased pain, and a left ankle fracture was diagnosed.  She alleges that the failure of the VA physician to diagnosis her left ankle disability as a fracture at the outset led to further pain, suffering, and a lengthy course of treatment.

Records from the Rocky Hill Veterans' Home notes that the Veteran was transferred on May 10, 2006, to the hospital for treatment of a left ankle fracture, status post 2 falls.  It was noted that the left lower extremity was casted.  VA outpatient treatment records include an x-ray, also dated May 10, 2006, noting that a repeat of ankle films performed nine days from prior examination demonstrated occult fracture which was not seen on the prior examination.  There was continued soft tissue swelling along the lateral joint space, and the fracture had a healing callus.

A July 2006 x-ray of the left ankle revealed fracture involving the left distal fibula, slightly more apparent when compared to the prior study, which no change in the amount of callus formation at the fracture site when compared to the previous study.

An August 2006 x-ray of the left ankle revealed no significant interval change in the appearance of the healing fracture.  An August 2006 consultation reported notes a delayed healing fibula fracture.  It was noted that healing was delayed due to noncompliance.  

An October 2006 report reflects that the Veteran was seen for follow up for left ankle fracture with minimal fibular displacement.  She admitted to being non-compliant by not wearing a CAM-walker since her last visit, walking in tennis shoes, and missing her last clinic appointment.  On examination, there was pain upon palpation of the left fibula above the lateral mallelous.  An assessment of left fibular fracture in setting of much documented non-compliance was indicated.  

A May 2007 VA podiatry report notes that the Veteran complained of right plantar fasciitis.  She did not complain of a disability related to the left ankle.  On orthopedic examination, there were no gross defects of either lower extremity.  Muscle strength was normal, and there was full range of motion of all joints of the bilateral lower extremities.  As assessment of right plantar fasciitis was indicated. 
June and September 2007 VA outpatient treatment reports reflect a history of old left fibular fracture.  No current disability related to the fracture was indicated.  

While the evidence of record reflects that a fracture of the left ankle was not diagnosed until almost two weeks after the Veteran was initially treated at a VA medical facility, and that the Veteran's left ankle fracture was delayed in healing, it is unclear whether the Veteran has any residual left ankle disability, and if so, whether it is the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment.  Though the Veteran has complained of additional pain and treatment for the disability, VA outpatient treatment records dated in 2007 do not indicate any left ankle disability outside of a healed fracture, and these records also suggest that the delay in healing was due to the Veteran's own noncompliance with treatment.  

In this case, the Veteran has not been afforded a VA examination in connection with her claim for compensation benefits, pursuant to  38 U.S.C.A. § 1151.  However, given the evidence noted above, the Board finds that VA examination to obtain medical opinions as to whether the Veteran has additional disability which was proximately caused by negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA would be helpful in resolving this matter on appeal.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the RO should arrange for the Veteran to undergo VA orthopedic examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, shall result in denial of her claim for higher rating for idiopathic scoliosis of the lumbar spine, and may result in denial of the claim for 1151 compensation benefits.  See 38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report for the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to her by the pertinent VA medical facility.

The Board also notes that claims file reflects that there are outstanding VA medical records which may be pertinent to the claims remaining on appeal.  In this regard, it appears that the Veteran receives treatment at the West Haven VA Medical Center (VAMC), in conjunction with treatment at the Rocky Hill Veterans Home.  While the claims file currently includes treatment records from this facility through 2007, more recent records of VA treatment may be available.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the above-named facility evaluation and/or treatment records dated since 2007, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Further, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims remaining on appeal.  The RO's letter to the Veteran should explain that she has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.  The RO's adjudication of the claims must include consideration of all pertinent evidence added to the claims file since the RO's last adjudication of these claims.  Additionally, the RO's adjudication of the claim for higher rating should include consideration of whether further "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found), consistent with Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007), is appropriate.

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1. The RO should obtain from the West Haven VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, in conjunction with treatment at the Rocky Hill Veterans Home, since 2007.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and her representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim for higher rating on appeal.  The RO should explain the type of evidence that is the Veteran's ultimate responsibility to submit.

The RO's letter should clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist her in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R.  § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA orthopedic and neurological examinations, by appropriate physicians, at a VA medical facility.  The neurological examination should be conducted first, and that examination report made available to the VA orthopedic examiner in conjunction with his or her examination. 

The entire claims file must be made available to each physician designated to examine the Veteran, and each examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies (to include X-rays) should be accomplished, and all clinical findings should be reported in detail.  Each physician should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

Neurological examination - The physician should identify all neurological impairment associated with the lumbar spine.  For each identified impairment, the examiner should clearly whether indicate such problem constitutes a separately ratable neurological manifestation of the service-connected lumbar spine disability; and, if so, he or she should provide an assessment of the severity of each such manifestation (as mild, moderate, moderately severe, or severe).

Orthopedic examination(lumbar spine) - The physician should conduct range of motion testing of the thoracolumbar spine (expressed in degrees).  

The physician should render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins.  In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely functional loss of the thoracolumbar spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should provide comment as to whether there is any ankylosis of the lumbar spine; and, if so whether such ankylosis is favorable or unfavorable.

Considering all orthopedic and neurological findings, the physician should also render findings particularly responsive to the criteria for rating intervertebral disc syndrome (IVDS)-specifically, comment as to the existence and frequency of any incapacitating episodes (i.e., a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician).  If the Veteran has incapacitating episodes associated with his lumbar spine disability, the examiner should specify whether, over the past 12 months, such episodes have had a total duration of (a) at least one week, but less than 2 weeks; (b) at least two weeks but less than 4 weeks; (c) at least 4 weeks but less than 6 weeks; or (d) at least 6 weeks.

Left Ankle- The physician should clearly identify all current left ankle disability/ies.  Then, for each such diagnosed disability, the physician should render an opinion, consistent with the record and sound medical judgment, as to whether it is as least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is the result of May 2006 VA medical treatment, to include the failure to diagnosis left ankle fracture at the time of initial injury.  If so, he or she should also opine as to whether the proximate cause of such additional disability was (a) carelessness, negligence, or lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or (b) an event not reasonably foreseeable.  

In rendering his or her opinion, the physician should address whether, in providing treatment related to the left ankle fracture, any VA physician failed to exercise the degree of care that would be expected of a reasonable health care provider.  In providing the requested opinion, the physician should consider and address the medical evidence, as well as the Veteran's assertions.

The physician should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

6.  If the Veteran fails to report to any scheduled examination(s), the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination(s) sent to her by the pertinent VA medical facility.

7.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the remaining claims on appeal.
If the Veteran fails to report to any scheduled examination(s), in adjudicating the claims, the RO should apply the provisions of 38 C.F.R. § 3.655, as appropriate.  Otherwise, the RO should adjudicate the claims in light of all pertinent evidence (to particularly include all the evidence added to the claims file since the RO's last adjudication of the claims) and legal authority (to include consideration of whether staged rating for the Veteran's lumbar spine disability, pursuant to Hart (cited above) is appropriate.

9.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and her representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).   


______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


